Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 11, 12, 16, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/166287 (Houlder) (provided by applicant) in view of US Patent 4,315,533 (Eagles).
In Re claims 1 and 11 Houlder discloses a method of arranging a vessel assembly comprising first and second vessels (Page 1, lines 12-18) interconnected via a flexible conduit (110) for transferring matter between the first and second vessels, a first end in fluid communication with a first manifold on the first vessel (130), and a second end in fluid communication with a second manifold of the second vessel (410, Page 7, lines 25-31), the method comprising the steps of:
Arranging the vessels within a working envelope (200 in Figures 2 and 3, Page 7, lines 10-15).
Houlder does not describe how this envelope is defined. 
Eagles discloses a method of transferring fluid to a vessel in which the vessel changes draft as it is loaded or unloaded and this changing draft is accommodated (Column 7, lines 1-9).
The method described by the applicant is merely the application of well-known geometric equations to solve for the base of a right triangle (the horizontal distance between two ships) from a known height (the vertical distance between the manifolds), and hypotenuse (the maximum length of the connecting conduit). This type of geometry is similarly old and well known in this and any art. 
In Re claims 2 and 12 it would have been obvious to one of ordinary skill in the art to arrange the working envelope of the Houlder method to correspond to a distance which does not strain the flexible conduit (which would correspond to the lowest maximum operating distance calculated).
In Re claims 6 and 16 the length of a connecting line (the flexible conduit and any intervening components) which stretches between two vessels, and the relative position of the connection points (manifold height distance, depth of manifold positions from the sides of the vessel, angle of the vessels) would necessarily be used when calculating the maximum inter-vessel distance which would permit the connection.
In Re claims 7, 8, 22, and 23 Houlder discloses a safety system comprising an emergency release coupling which brings the vessel assembly to a safe state when the line is disconnected (Page 7, lines 5-10). The Houlder safety device performs an emergency shut down of the operation to transfer matter between the vessels as its safety function. Regarding the limitation that the safety function be performed within the envelope, the Houlder safety system performs its function when connection between the hose and the manifold takes place, an operation which occurs within the safety envelope.
s 9, 10, 18-20, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houlder in view of Eagles and in further view of US PGPub 2009/0293969 (Le Devehat et al.).
In Re claim 9 Houlder in view of Eagles as applied to claim 8 above discloses all the method steps, but doesn’t disclose an activation of a first safety function at a first drift distance and an activation of a second safety function at a second drift distance.
In Re claims 10 and 20 Houlder in view of Le Devehat et al. performs the steps of closure of a valve configured to control the flow of matter through the flexible conduit (Paragraph 28).
In Re claims 18 Houlder discloses a safety system comprising an emergency release coupling which brings the vessel assembly to a safe state when the line is disconnected (Page 7, lines 5-10). The Houlder safety device performs an emergency shut down of the operation to transfer matter between the vessels as its safety function. Regarding the limitation that the safety function be performed within the envelope, the Houlder safety system performs its function when connection between the hose and the manifold takes place, an operation which occurs within the safety envelope.
In Re claims 19, 24, and 25 Houlder discloses all the limitations, but doesn’t disclose controlling the safety feature based on the working envelope.
Le Devehat et al. discloses a safety device for connecting a flexible hose to a manifold having two safety functions (closing valves and disconnection, Paragraph 28). Le Devehat et al. further discloses engaging a first safety function at a first alarm threshold (Paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Houlder method by providing the safety features taught in Le Devehat et al., and by engaging them at different alarm thresholds, in order to provide a mechanism to prevent the flow of matter without disconnecting in the case of an alarm which does not require in disconnection. Furthermore, since the Houlder method concerns itself with the use of a working 
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable Houlder in view of Eagles and in further view of US PGPub 2013/0025726 (Dupont).
In Re claim 21 Houlder in view of Eagles discloses all the limitations, but doesn’t disclose the step of controlling either or both of the vessels to actively maneuver to ensure that the vessels stay within the confines of the working envelope.
Dupont discloses a method for transferring liquid between vessels in which a vessel makes use of active maneuvering to remain properly positioned for the transfer (dynamic positioning in Paragraph 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Houlder method by adding the step of maintaining the vessels within the envelope using active maneuvering, in order to prevent interruption of the fluid transfer caused by drifting of the vessels.
Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments on Page 11 that Houlder fails to disclose a technical solution that is concerned about change in drafts of vessels, and Eagles fails to teach that accommodating a change in draft could be used with flexible conduits, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case Houlder is relied upon to teach the use of a working envelope with a flexible conduit, while Eagles provides a teaching that the change in draft of vessels should be accommodated during a fluid transfer. The application of the teaching of Eagles to the Houlder 
Applicant continues to argue that the technical solution provide in the Eagles reference would not have been appropriate for use with a flexible conduit. However, the Eagles reference was relied upon only to suggest the accommodation of a change in vessel draft during a fluid transfer event. This suggestion in combination with the Houlder reference is sufficient to render obvious the instant claims. Further details (the inclusion of a double boom assembly, or indeed the use of any rigid pipes) of the technical solution provided in Eagles were not included in this rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753